Citation Nr: 0115974	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  98-10 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.  


REPRESENTATION

Veteran represented by:	Elton R. Lockings, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
November 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board remanded this case for further development in July 
2000, namely, to obtain outstanding VA records.  

It appears that the RO determined that new and material 
evidence had been presented in February 2001.  In accordance 
with the United States Court of Appeals for Veteran's Claims 
(Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), the 
Board is obligated to address the issue of new and material 
evidence regardless of whether the RO based its determination 
on that issue.  Hence, the Board will proceed with a 
determination of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a lung disorder which was denied in March 
1996.  


FINDINGS OF FACT

1.  In March 1996 the Board denied the claim of service 
connection for a lung disorder.  

2.  Additional evidence submitted since the March 1996 Board 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final March 1996 determination 
wherein the Board denied the claim of entitlement to service 
connection for a lung disorder is not new and material, and 
the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§  
3.156(a), 20.1100, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

I.  Evidence of Record Prior to the March 1996 Board 
Decision.

The veteran's service medical records were damaged by a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri; however, the records are still legible.  

Enlistment examination revealed a normal evaluation of the 
chest and lungs.  The veteran denied a history of shortness 
of breath and pain or pressure in the chest.  

An August 1957 chest x-ray revealed a minimal increase 
broncho-vascularly throughout both lower halves of both lung 
fields.  It was thought that this could be due to 
bronchopneumonia or to shallow respiration.  The study was 
otherwise normal.  

On separation examination in September 1957 the veteran 
reported a history of past and/or present problems with 
shortness of breath and pain or pressure in the chest.  
Examination of the chest and lungs was described as normal.  

In October 1957 the veteran was treated for a common cold.  


In February 1994 the veteran submitted a claim of service 
connection for a lung problem he alleged to have been 
incurred in service in 1956.  He reported being treated in 
service for lung disease in 1956 and 1957 while in the 
service.  He reported post-service treatment at the Houston 
VA Medical Center (VAMC) (1984 to the present) and at the 
Texas Department of Criminal Justice (TDC) (1983).  

In a February 1994 VA Form 21-4142 the veteran subsequently 
reported receiving treatment for his lung disorder at the TDC 
from 1973 to 1984.  The RO requested records from the TDC for 
these dates.  In May 1994 the RO received records from the 
TDC.  

Records from the TDC document treatment in July 1992 with 
references to tuberculosis and emphysema.  The veteran 
reported a personal history of emphysema.  He admitted to 
smoking but denied a personal history of drug abuse or 
alcoholism.  He only reported receiving treatment for 
hypertension over the last eight years.  He specified that he 
was only currently taking medication for elevated blood 
pressure.  

Records from the TDC also document positive, purified protein 
derivative (PPD) findings, and noted that he had a Class 2 
tuberculosis infection, "without disease."  It was also 
reported that no further PPD was indicated.  

A July 1992 chest x-ray revealed an ectatic tortuous aortic 
arch and multiple large emphysematous bullae in the upper 
lobes.  The remainder of the exam was unremarkable without 
evidence of active infectious disease.  The tentative 
diagnosis was listed as emphysematous bullae.  

A September 1992 progress note from the TDC documented 
treatment of a cough with cough syrup.  A subsequent note 
from the tuberculosis clinic noted a reference to an "[o]ld 
TDC record PPD-1984."  

In July 1995 a hearing before the Board was conducted.  The 
veteran reported being treated for a lung condition while he 
was in the service.  Transcript, p. 3.  He reported that he 
never did anything strenuous while in the military as a 
result of his lung condition.  He reported having problems 
with sleep as a result of his lung condition.  Tr., pp. 4-5.  

The veteran reported that his primary treatment after service 
was over-the-counter asthma medicine until 1984, when he 
started receiving treatment at the Houston VAMC.  He stated 
that he had also gone to a "country doctor" following his 
discharge.  He reported receiving treatment at the Houston 
VAMC up to the present.  Tr., pp. 4-7.  

The veteran contended that his current lung disorder was 
first discovered while he was in the military, and that they 
were the first persons to treat him for it.  Tr., p. 8.  He 
reported having been treated for "some kind of pneumonia" 
while he was in the service.  He reported that his symptoms 
were difficulty breathing and headaches.  Tr., p. 11.  He 
testified to having been told that he had bronchitis and 
emphysema.  Id.  

The veteran denied complaining about breathing problems on 
separation examination.  Tr., p. 12.  He reported seeing a 
local doctor (Dr. H) about one month after discharge.  Tr., 
pp. 12-13.  He acknowledged that Dr. H did not actually 
diagnose his condition.  Tr., p. 13.  After going to Dr. H, 
the veteran reported that he did not seek treatment for a 
long time.  Tr., pp. 13-14.  He reported that he was next 
seen for his lung condition in 1974 after he was 
incarcerated.  Tr., p. 14.  

The veteran testified to having received VA treatment since 
about 1984.  Tr., p. 14.  He stated that he had not really 
been diagnosed with a lung condition, but that Dr. D had 
related his disorder back to service.  Tr., p. 15.  

It was mentioned that attempts were being made to obtain 
records from a private physician who was deceased (presumably 
Dr. H).  The veteran testified that he would try to obtain 
such records.  Tr., p. 10.  

He also indicated that he was unsure if all the records from 
the TDC had been obtained; however, he also acknowledged that 
he did not know what records they did in fact have.  Id.  No 
such evidence was ever submitted.  

In March 1996 the Board denied the veteran's claim of service 
connection for a lung disorder.  It found that there was no 
evidence of a current lung disorder.  It also found that 
there was no medical evidence linking current lung findings 
to inservice lung findings.  


II.  Evidence Submitted after the March 1996 Board Decision.

Following this decision, the RO received records from the 
Houston VAMC dated from 1984 to June 2000.  

In April 1984 it was noted that the veteran had recently been 
released from the penitentiary, and that he had been told 
there that there was something on his lung.  A history of a 
pulmonary abnormality at least since incarceration was noted.  
On examination the lungs were clear.  A TB (tuberculosis) 
skin test was normal.  A chest x-ray revealed bullous 
emphysema in the right upper lobe with air fluid level, and 
moderate bullous emphysema in the left upper lobe.  The 
assessment was an infected bulla in the right upper lobe.  

The veteran returned in May 1984.  Lung examination was 
negative and a chest x-ray was interpreted as showing a 
resolving air fluid level.  It was concluded that his 
condition was improving.  On follow-up in November 1984, a 
chest x-ray was interpreted as showing the lungs to be clear 
of any infiltrate or air fluid level.  Residual scarring was 
noted.  

The veteran was next seen for cough and congestion.  He 
acknowledged that he had resumed smoking and that he used 
illicit drugs on occasion.  It was noted that he was vague in 
his reporting of symptoms.  
The lungs were clear on examination, and a chest x-ray was 
described as essentially unchanged with no fluid in the 
bullae.  The impression was that the current symptoms may be 
due to anxiety, as it was noted that he had recently been 
under stress.  

In January 1988 the veteran was seen for a history of an 
infected lung bulla.  It was indicated that this was his 
first visit since 1985.  He currently complained of dyspneal 
fevers, similar to previous complaints.  It was noted that he 
was smoking a half pack of cigarettes per day.  The lungs 
were clear on examination.  X-rays revealed bullous change in 
the right upper lobe.  The diagnosis was bronchitis.  

A chest x-ray from January 1989 revealed bullous emphysema in 
both upper lobes and a small density in the left suprahilar 
region.  

In April 1989 the veteran was seen complaining of a chronic 
hole in his lung.  He also complained of sleep apnea.  A 
chest x-ray revealed bullous emphysema.  The diagnosis was 
sleep apnea.  

In February 1991 the veteran reported having a bad lung and 
that he also had difficulty sleeping.  A chest x-ray was 
noted as revealing large bulla in the upper lobes.  The 
diagnosis was COPD and bullae in the upper lobes.  

A January 1993 chest x-ray revealed bilateral bullae in both 
upper lobes and a small nodular density in the left lower 
base.  

In February 1993 a computerized tomography (CT) of the chest 
revealed bilateral upper lung emphysematous bullae and a 
small, nonspecific aortopulmonary window and pretracheal 
lymph nodes.  The CT was otherwise found to be unremarkable.  

In February 1994 the veteran was seen for anxiety, 
depression, and a history of drug abuse, including cocaine 
and marijuana.  It was noted that he had been incarcerated 
from 1974 to 1984 for drug-related charges.  A medical 
history of emphysema was noted.  

A February 1994 chest x-ray revealed a previously noted 0.6 
centimeter density in the posterior lung, unchanged from a 
previous January 1993 x-ray.  Bullae in the lungs were also 
noted, and there was no active infiltrate.  

A March 1994 psychiatric evaluation noted a long history of 
alcohol (dating back to the age of 10) and drug abuse, most 
recently cocaine and marijuana.  It was noted that he had 
spent 10 years in prison for heroin possession and had 
recently served five months for forgery.  

A subsequent record indicated that he was admitted to a drug 
treatment program in March 1994 and was discharged in May 
1995 in an irregular status.  He re-enrolled in August 1995.  

On physical examination in March 1994 the veteran was noted 
as having a history of cocaine and marijuana abuse.  A 
history of alcohol use since the age of 10 was noted.  It was 
also noted that he had smoked cigarettes (at a rate of one 
pack every two days) since the age of 10.  He claimed that he 
currently smoked infrequently.  A history of heroin (age 28 
to 34 plus once two years prior), cocaine, and crack use was 
noted.  He reported using cocaine since the age of 24 and 
that he had started using crack in 1986.  He reported 
snorting and injecting these substances.  He reported last 
using them in August 1993.  He also reported a history of 
marijuana use, with the last usage in August 1993.  

Examination revealed normal lungs except for decreased breath 
sounds.  The initial impression was cocaine/marijuana abuse, 
emphysema by history, and hypertension by history.  

A chest x-ray from March 1994 revealed a density on the 
posterior lung, unchanged from the prior January 1993 x-ray; 
however, it was noted that this density was not well 
localized.  Bullae in the upper lungs were also noted.  There 
was no active infiltrate.  

In May 1994 the veteran was seen for an examination of his 
lungs.  It was noted that he had chronic obstructive 
pulmonary disorder (COPD) and that he had quit smoking one 
year prior.  It was also noted that a February 1993 CT scan 
had been negative.  Shortness of breath was reported.  No 
diagnosis was documented following the examination.  

A chest x-ray taken in September 1994 revealed large 
emphysematous bullae in the right upper lobe, and a few 
bullae in the left upper lobe.  There were no recent 
infiltrates.  The aorta was tortuous.  

In September 1994 pulmonary function studies revealed mild 
small airways disease.  

In October 1994 the veteran was seen for a history of 
emphysema.  It was noted that he was not receiving treatment.  
A positive PPD from March 1994 was noted.  It was also noted 
that a March 1994 chest x-ray had revealed a density, but 
that a repeat x-ray in September 1994 made no mention of such 
a density.  

In December 1994 the veteran was seen for a sleep disorders 
evaluation.  He reported sleep-related breathing impairment 
and sleep paralysis for the past twenty years.  He reported 
smoking two to three cigarettes per week and drinking one 
beer per week.  The pertinent diagnosis was upper airway 
resistance syndrome.  

In May 1995 it was noted that the veteran had been treated 
for a lung lesion in 1986 as well as sleep apnea.  A positive 
history of smoking was noted.  The assessment was COPD and 
obstructive sleep apnea.  

In August 1995 a 20-year history of intermittent shortness of 
breath was reported.  A history of substance abuse was also 
reported.  The diagnostic impressions were history of COPD 
and substance abuse.  

Physical examination in October 1995 revealed the lungs to be 
normal to inspection, palpation, and auscultation.  The 
initial impression was cocaine abuse, hypertension, and COPD 
by history.  

A chest x-ray from October 1995 documents mild elevation of 
the left hemidiaphragm, large bullous changes in the right 
upper lobes, and no evidence of infiltrate.  There were small 
nodular densities in the lateral right upper chest thought to 
be most likely associated with the bullous changes.  

Records from November 1995 to April 1996 primarily document 
treatment of cocaine and marijuana dependence.  

In June 2000 the veteran was seen for an episode of shortness 
of breath, chest pain, and syncope.  The previous pulmonary 
history was noted.  On examination the respiratory system was 
described as clear bilaterally.  It was concluded that the 
syncope was of respiratory or cardiac origin based on his 
history of palpitations and shortness of breath.  

Other records received after the March 1996 Board decision 
include three lay statements received by the RO in April 
1998.  The text of the lay statements is identical, but 
signed by three different people, each claiming in the 
identical text to have been neighbors of the veteran's 
parents.  The statement recalled the veteran going to the 
military during the Vietnam War and his lung problems upon 
his return from the Army in 1958.  It recalled that he sought 
treatment from Dr. H, who later died in the early 1960s.  

In June 2000 a hearing before the Board was conducted.  It 
was again contended that the current lung condition started 
in the military service.  It was further contended that the 
veteran had suffered from symptoms of his lung disorder since 
the service.  Tr., pp. 2-3, 5.  

The veteran reported receiving treatment from Dr. H, the TDC, 
and VA.  He reported that Dr. H was dead, and that he had 
started receiving VA treatment in 1984.  Tr., pp. 7-8.  




It was contended that the current lung disability was related 
to service because the condition in service had progressed 
and gotten worse through the years.  Tr., p. 14.  It was 
contended that his current lung disorder was due to inservice 
exposure to mustard gas.  Tr., pp. 5, 14.  The veteran stated 
that he had a defective gas mask and that he choked on the 
gas.  Tr., p. 14.  

In September 2000 the veteran submitted VA Forms 21-4142 
authorizing the release of records from Dr. H (specified as 
deceased in 1969), Northwest Hospital, Harris County Jail, 
and the TDC.  The veteran wrote that he had been treated by 
Dr. H from 1959 to 1960/1961.  

In October 2000 the RO contacted the veteran and requested an 
address of Dr. H.  It was noted that VA had exhausted any and 
all avenues in attempting to obtain a past address to request 
these records.  The veteran stated that he would try to 
obtain the address.  An undated administrative document 
indicates that Dr. H's address was located.  It does not 
appear that a request for records was sent to this address.  

In October 2000 the RO sent requests for medical records to 
Northwest Hospital, TDC, and Harris County Jail.  No response 
to any of these requests was received.  

In February 2001 the RO issued a Supplemental Statement of 
the Case (SSOC) denying the veteran's claim, and notifying 
him of its failure to obtain records from Northwest Hospital, 
TDC, and Harris County Jail.  

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).



When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  


Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 229 F.3d 
1369 (Fed. Cir. 2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the February 2001 
Supplemental Statement of the Case (SSOC) issued during the 
pendency of the appeal, the veteran and his attorney were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim, and the veteran 
has provided oral testimony, written statements and evidence 
in support of his claim to reopen.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  

In particular, the RO obtained all records from the Houston 
VAMC dating back to 1984, as requested by the Board in its 
July 2000 remand.  In addition, service medical records have 
been obtained and associated with the claims folder.

The RO has attempted to obtain other records identified by 
the veteran, namely, records from the TDC, Harris County 
Jail, Northwest Hospital, and Dr. H.  

With respect to the TDC, the RO has made two requests for 
records for the period from 1974 to 1984.  The TDC responded 
after the first request by sending records from 1992.  It did 
not respond to the second October 2000 request.  

Harris County Jail and Northwest Hospital also did not 
respond to the October 2000 requests sent by the RO.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).  

The record establishes that the RO provided such notice in 
its February 2001 SSOC.  The RO specified that it had not 
been able to obtain records from TDC, Harris County Jail, and 
Northwest Hospital, explained its efforts to obtain them, and 
described the action it was taking on the claim; i.e., the RO 
notified him that his claim was denied.  

The record also establishes that the RO has attempted to 
obtain records from Dr. H, even though it was established 
that he had been deceased since 1969.  An administrative 
record indicates that Dr. H's address was recently obtained; 
however, there is no indication that a request was sent to 
this address.  

The Board is of the opinion that this does not constitute a 
breach of the duty to assist.  It is harmless error at worst, 
as it is likely that efforts to obtain such records would be 
futile, as Dr. H has been dead for more than 30 years.  No 
indication has been made that the veteran's records would be 
retained at this address, more than 30 years after the 
physician who treated him there had passed away.  Further, 
the veteran indicated in July 1995 that he would attempt to 
obtain the records, but subsequently made no indication that 
he had been successful, and submitted no records pursuant to 
the search.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  

Even assuming the possibility that the records exist, the 
Board is of the opinion that the duty to assist would not 
attach to obtaining such records because there is no 
reasonable possibility that they would substantiate the 
claim.  While the veteran has indicated he received treatment 
from Dr. H shortly after discharge, he also acknowledged that 
Dr. H did not even diagnose any condition the symptomatology 
for which he sought treatment.  See Tr., p. 13 (July 1995).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

New and Material Evidence: Lung Disorder

When a claim is finally denied by the Board, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7104.  

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only previously of record and is not merely cumulative 
of evidence previously of record.

Evidence has been submitted which was not in the record at 
the time of the March 1996 Board decision.  Such evidence 
includes voluminous records from the Houston VAMC dated from 
1984 to June 2000, testimony and statements provided by the 
veteran, and three other lay statements.  Nonetheless, in the 
instant case, the Board finds that new and material evidence 
has not been submitted to reopen a claim of service 
connection for a lung disorder.  38 C.F.R. § 3.156(a).  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (2000).  



The records from the Houston VAMC, while voluminous, are not 
new and material.  Medical records pertaining to evaluation 
and diagnosis of the veteran's lung disorder are new only 
insofar as they were not previously of record and list 
diagnoses of the veteran's lung condition that had not 
previously been listed.  

However, the evidence pertaining to the evaluation and 
diagnosis of the lung disorder is cumulative of other 
evidence on file prior to March 1996.  The VA medical records 
merely reestablish what was already known prior to March 
1996; namely, that the veteran has a current disorder of his 
lungs.  It does not discuss the origin of such a disorder.  
Such evidence is therefore cumulative and is not new.  See 
Smith v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  

Records from the Houston VAMC also document the veteran's 
reported 20 year history of pulmonary symptoms.  Such 
evidence was not previously on file.  The veteran has 
indicated in hearing testimony that his inservice lung 
symptoms have continued and progressed since service, and has 
contended that the impairment he had in service was the same 
as the one he currently has.  He also contended during the 
June 2000 hearing that his current lung disorder resulted 
from inservice mustard gas exposure.  

While such evidence is new (although the veteran provided 
very similar testimony in the July 1995 hearing with respect 
to continuity of symptomatology from service), it is not 
material because the statements of laypersons, while 
competent to provide evidence of observable symptomatology, 
lack the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  



In this case, the opinions linking his disability to service 
(including mustard gas exposure) or his reported continuity 
of symptomatology are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997) 
(competent medical evidence is required to provide a 
relationship between a current disability and continuous 
symptomatology); see also Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  

The veteran's statements and the lay statements of others 
that the veteran was treated by Dr. H for lung problems 
shortly after his discharge from service are not new.  Such 
evidence is not new because statements attesting to the same 
fact were already of record prior to the March 1996 Board 
decision.  Tr., pp. 12-13 (July 1995).  Therefore the 
evidence pertaining to treatment by Dr. H after March 1996 is 
duplicative of evidence previously of record and is not new.  

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claim of service connection for a lung disorder.  
38 C.F.R. § 3.156.  

Accordingly, as new and material evidence has not been 
submitted to reopen the veteran's claim for service 
connection for a lung disorder, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which apparently 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  In reopening the claim and 
deciding it on the merits, the RO accorded the veteran 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
lung disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

